Citation Nr: 0207775	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
postoperative, of the left knee, currently evaluated 
20 percent disabling.  

2.  Entitlement to a rating greater than 10 percent for 
limitation of and pain on motion of the left knee.  

3.  Entitlement to an increased rating for chondromalacia, 
postoperative, of the right knee, currently evaluated 
20 percent disabling.  

4.  Entitlement to a rating greater than 10 percent for 
limitation of and pain on motion of the right knee.  

(The issue of entitlement to service connection for 
fibromyalgia and headaches will be the subject of a later 
decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1974 to August 
1979, with additional service in the Army Reserve, presumably 
active duty for training, in June 1981 and June 1982.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, in 
October 1994 that denied the veteran's claim for service 
connection for fibromyalgia and migraine headaches, in 
addition to increased ratings for chondromalacia of both 
knees.  The veteran initiated an appeal of that decision with 
a notice of disagreement received in November 1994.  A 
statement of the case was issued in March 1995, and a 
substantive appeal was received in April 1995.  The veteran's 
claims file was subsequently transferred to the Milwaukee, 
Wisconsin, Regional Office (RO).  

In a June 1995 rating decision, during the pendency of this 
appeal, the current 20 percent evaluations for chondromalacia 
were assigned.  This case was Remanded by the Board in 
December 1998 for further development of the record.  In a 
June 2000 rating decision, the RO assigned a separate 
10 percent rating for each knee, based on limitation of and 
pain on motion.  This decision of the Board will review all 
of the ratings assigned for the veteran's knee disabilities.  

The Board is undertaking additional development on the issue 
concerning service connection for fibromyalgia pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  In light of certain evidence in this case, 
appellate consideration of the issue of service connection 
for headaches will be deferred, pending completion of the 
above development, and will be addressed in a later decision.  


FINDINGS OF FACT

1.  Chondromalacia, postoperative, of the left knee is 
productive of not more than moderate impairment.  

2.  The veteran has pain on motion, but non-significant 
limitation of motion, of the left knee.  

3.  Chondromalacia, postoperative, of the right knee is 
productive of not more than moderate impairment.  

4.  The veteran has pain on motion, but non-significant 
limitation of motion, of the right knee.  


CONCLUSIONS OF LAW

1.  Chondromalacia, postoperative, of the left knee is not 
more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and Code 5257 (2001).  

2.  Limitation of and pain on motion of the left knee are not 
more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and Code 5260 (2001).  

3.  Chondromalacia, postoperative, of the right knee is not 
more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and Code 5257 (2001).  

4.  Limitation of and pain on motion of the right knee are 
not more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and Code 5260 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes several VA examination reports 
and medical opinions, as well as VA outpatient records, and 
the transcript of a personal hearing.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant, or by her representative, as relevant to the issues 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for fibromyalgia and 
headaches and for increased ratings for service-connected 
bilateral knee disabilities.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and other communications have informed the claimant 
and her representative of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

Historically, the Board notes that service connection for 
chondromalacia of both knees was established by a rating 
decision in December 1979, with initial ratings of 10 percent 
being assigned for the left knee and zero percent for the 
right knee.  

The evaluations for the veteran's knee disabilities have 
varied somewhat over the years, based on her symptoms and 
reported clinical findings, particularly following surgery on 
her knees in the 1980s.  Prior to the rating decision 
currently on appeal, a 10 percent rating was in effect for 
each of the veteran's knee disabilities.  

VA outpatient records dated from 1990 through 1993 reflect 
ongoing treatment and evaluation for the veteran's complaints 
of increasing bilateral knee pain.  No pertinent abnormal 
clinical findings concerning the knees were noted during that 
period, however.  A VA outpatient note dated in November 1994 
states that the veteran was having trouble walking due to 
pain in her knees.  

On VA compensation examination in May 1995, the veteran 
complained of constant pain in both knees, for which she took 
a prescription anti-inflammatory medication.  She indicated 
that her knees would give out, although she did not wear a 
brace.  There was no locking, swelling, stiffness, or 
decreased range of motion reported.  On examination, there 
was no tenderness, swelling, or deformity of either knee.  
The patellae were normal in position and mobility.  The right 
patella was mildly tender and the left patella was moderately 
tender.  There was moderate laxity of the medial and lateral 
collateral ligaments bilaterally, although there was 
moderately severe laxity of the left lateral collateral 
ligament.  Both knees lacked 5 degrees of extension.  Flexion 
was possible to 140 degrees in both knees, but with pain at 
135 degrees.  There was no crepitus noted.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in December 1995.  She stated that she had 
pain, swelling, and apparent instability of her knees.  

The veteran's complaint of bilateral knee pain was reported 
in a June 1997 VA clinic record.  On examination, there was 
full range of motion of both knees.  The examiner indicated 
that there was no joint line tenderness, but there was 
non-specific tenderness bilaterally.  The ligaments were 
reported to be stable.  An examiner in July 1997 stated that 
there was no edema of her extremities.  Lower extremity 
muscle strength was reported to be normal.  Range of motion 
of the hips and knees was normal and the examiner indicated 
that there was no knee crepitance.  

A VA compensation examination was conducted in November 1997 
to evaluate the veteran's knees.  The veteran described her 
knee symptoms in some detail.  She indicated that she could 
not stand for more than 15 minutes at a time and could not 
walk more than half a block.  She also reported having a 
great deal of difficulty negotiating stairs.  The veteran 
stated that she could not sit for longer than half an hour 
without having to lie down for relief, and that that 
activity, too, was somewhat difficult.  She indicated that 
she had to place pillows under her knees at night and still 
had a great deal of difficulty sleeping.  On examination, 
there was no effusion and both knees could be flexed to 
135 degrees, although there was marked crepitation palpable 
bilaterally.  The examiner noted that any movement was 
apparently quite painful.  There was bilateral joint line 
tenderness laterally, as well as medially.  McMurray's sign 
was positive bilaterally and there was some sub-patellar pain 
on pressure, severe on the left, but also present on the 
right knee.  

A VA orthopedic examiner in October 1999 noted that the 
veteran was very slow to get up out of a chair.  She stood 
with a slightly knee-flexed posture, but was able to stand 
erect when directed to do so.  Left knee range of motion was 
from 4 degrees to 143 degrees.  Right knee range of motion 
was from 2 degrees to 142 degrees.  The examiner 
characterized the range of motion as "full."  There was no 
valgus or varus posture on standing.  The examiner concluded 
that the examination was essentially normal, except for some 
laxity of the left lateral collateral ligament.  He stated 
that, although the veteran's history indicated that there was 
recurrent loss of stability, the current examination did not 
show any significant recurrent subluxation or lateral 
instability on the right.  He also noted that, although the 
veteran's history supported a significant functional loss due 
to pain and instability, the current examination did not show 
such functional loss.  The examiner commented, however, that 
the current MRI findings showed worsening of the 
chondromalacia from an anatomical point of view and based on 
the veteran's reported symptoms.  

VA outpatient records dated from January 1998 to June 2001 
reflect periodic evaluation and treatment for various 
complaints, including knee pain.  

During the pendency of this appeal, the evaluations assigned 
for the veteran's bilateral chondromalacia patella were 
increased to 20 percent for each knee, based on noted 
instability.  A June 2000 rating decision also assigned a 
separate 10 percent rating for each knee, based on limitation 
of and pain on motion.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In evaluating the degree of disability the Board must 
consider the clinical findings of functional loss as well as 
functional loss due to pain.  Functional loss due to pain may 
be found if supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

A number of diagnostic codes are potentially applicable in 
this case.  A 20 percent evaluation may be assigned for 
limitation of flexion of the leg to 30 degrees.  Limitation 
to 45 degrees warrants a 10 percent rating.  A noncompensable 
evaluation is to be assigned for limitation of flexion to 
60 degrees or more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 30 percent evaluation for 
severe impairment, a 20 percent rating if the impairment is 
moderate, and a 10 percent evaluation if the impairment is 
slight.  Code 5257.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In recent years the veteran has reported that her knees would 
give out and that she had a great deal of difficulty 
negotiating stairs.  Although a VA examiner in 1995 noted 
moderate laxity of the medial and lateral collateral 
ligaments bilaterally, with moderately severe laxity of the 
left lateral collateral ligament, subsequent examiners have 
indicated either that the ligaments about both knees were 
stable or that there was some laxity of the left lateral 
collateral ligament, although there was no significant 
subluxation or instability on the right.  

Despite the above variation in noted severity of ligamentous 
laxity in the veteran's knees, there is no medical evidence 
indicative of severe impairment of either knee due to 
instability or recurrent subluxation, such as would warrant 
assignment of a 30 percent evaluation under the provisions of 
Code 5257.  In this regard, the Board accords significant 
probative weight to the October 1999 VA examiner's assessment 
of the overall degree of functional impairment due to the 
veteran's knee disabilities.  The veteran's complaints of 
knee pain and limitation of motion due to pain are properly 
evaluated under the diagnostic codes for limitation of 
motion, below.  

Inasmuch as a 20 percent rating is currently in effect for 
chondromalacia of each knee on the basis of "other 
impairment," under the provisions of Code 5257, no higher 
rating is warranted for chondromalacia of either knee at this 
time.  Increased ratings must be denied.  

Examiners in recent years have regularly noted either that 
range of motion of the veteran's knees was normal or that it 
was limited, with flexion possible to 135 degrees (limited by 
pain) and extension limited to 5 degrees.  None of those 
clinical findings is sufficient to warrant a compensable 
evaluation under Diagnostic Codes 5260 or 5261.  The 
regulations provide, however, that painful motion is to be 
regarded as productive of disability, warranting at least the 
minimum compensable rating for the joint involved.  Although 
the veteran has reported a history consistent with 
significant functional loss, the most recent VA examiner 
specifically commented that clinical examination did not show 
such a degree of functional loss.  Weighing the clinical 
evidence of record, the recent examiner's comments, and the 
veteran's reported symptoms of knee pain, including her 
hearing testimony, the Board finds that the preponderance of 
the evidence indicates a degree of impairment commensurate 
with, but not greater than, the minimum compensable rating 
under Code 5260, 10 percent, for each knee.  Such a rating 
takes into account functional impairment due to pain.  See 
Deluca, supra.

As noted above, a recent rating decision assigned a separate 
10 percent rating for each knee on the basis of limitation of 
and pain on motion of the knee, under the provisions of 
Code 5260.  Therefore, no higher rating is warranted under 
the rating schedule.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for treatment of her 
knee disabilities for many years.  Neither does the record 
reflect marked interference with employment.  She has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by her employer because 
of her knee disabilities.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating on any basis.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for chondromalacia, postoperative, of the 
left knee, currently evaluated 20 percent disabling, is 
denied.  

A rating greater than 10 percent for limitation of and pain 
on motion of the left knee is denied.  

An increased rating for chondromalacia, postoperative, of the 
right knee, currently evaluated 20 percent disabling, is 
denied.  

A rating greater than 10 percent for limitation of and pain 
on motion of the right knee is denied.  


		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

